
	

114 HR 2351 IH: Professional Boxing Safety Enhancement Act of 2015
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2351
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Cartwright (for himself, Ms. Eddie Bernice Johnson of Texas, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Professional Boxing Safety Act of 1996 to provide additional safety standards for
			 professional boxing.
	
	
 1.Short titleThis Act may be cited as the Professional Boxing Safety Enhancement Act of 2015. 2.Additional safety standardsSection 5 of the Professional Boxing Safety Act of 1996 (15 U.S.C. 6304) is amended—
 (1)in the matter preceding paragraph (1), by striking or an alternative requirement in effect under regulations of a boxing commission that provides equivalent protection of the health and safety of boxers;
 (2)by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), respectively; and (3)by striking paragraph (2) and inserting the following:
				
 (2)A boxer must provide with the application for a license or for renewal of the license an original or certified copy of the results of medical tests which—
 (A)were performed by a laboratory during the calendar year for which the license is being issued or no earlier than 30 days before the date on which the application is submitted;
 (B)show that the boxer is not infected with the human immunodeficiency virus; and (C)show that the boxer is not infected with the hepatitis virus.
 (3)An ambulance continuously present on site. (4)Emergency medical personnel with appropriate resuscitation equipment continuously present on site..
			
